         Case 1:17-cv-01791-CRC Document 101 Filed 08/28/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                               )
CHERYL C. BRADLEY, et al., for                 )
themselves and on behalf of all persons        )
similarly situated,                            )
                                               )
               Plaintiffs,                     )
                                               )
       v.                                      )   Case No. 1:17-cv-01791 (CRC)
                                               )
VOX MEDIA, INC., d/b/a SB NATION,              )
                                               )
               Defendant.                      )
                                               )

                                               )
TAMRYN SPRUILL, et al., for themselves )
and on behalf of all persons similarly situated)
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )   Case No. 1:19-cv-00160 (CRC)
                                               )
VOX MEDIA, INC., d/b/a SB NATION,              )
                                               )
               Defendant.                      )
                                               )

                                            )
PATRICK REDDINGTON for himself and )
on behalf of all persons similarly situated )
                                            )
                Plaintiff,                  )
                                            )
       v.                                   )      Case No. 1:20-cv-01793 (CRC)
                                            )
VOX MEDIA, INC., d/b/a SB NATION,           )
                                            )
                Defendant.                  )
                                            )
         Case 1:17-cv-01791-CRC Document 101 Filed 08/28/20 Page 2 of 4



                                              ORDER

        AND NOW, this 28th day of August, 2020, upon consideration of Plaintiffs’ Omnibus

Unopposed Motion for Preliminary Approval of Class Action Settlement, in the three related

cases, Bradley, et al. v. Vox Media, Inc., No. 17-1791 (the “Bradley Action”), Spruill, et al. v.

Vox Media, Inc., No. 19-160 (the “Spruill Action”) and Reddington v. Vox Media, Inc., No. 20-

1793 (the “Reddington Action”), it is hereby ORDERED that Plaintiffs’ Unopposed Motion is

GRANTED as follows:

       1.      The Parties’ Settlement Agreement is approved as fair, reasonable and adequate

under the standards set forth in Fed. R. Civ. P. 23(e)(2) and the Fair Labor Standards Act, 29

U.S.C. § 201 et seq. (“FLSA”);

       2.      For purposes of settlement, the following Settlement Class is finally certified

under the FLSA:

       All individuals who filed valid notices of consent to join the Bradley Action (“Opt-In
       Plaintiffs”)—except for those individuals who later withdrew from this Action (the
       “FLSA Settlement Class”)

       3.      For purposes of settlement, the following Settlement Classes are preliminarily

certified under Fed. R. Civ. P. 23(a), (b)(3) and (e)(2):

       All current and former paid contributors to Vox Media, who were classified as
       independent contractors and performed work in California for any SB Nation
       team site from September 21, 2014 through the date of preliminary approval of
       the settlement by the Court or August 5, 2020, whichever is earlier (the
       “California Settlement Class”);

       All current and former paid contributors to Vox Media, who were classified as
       independent contractors and performed work in New Jersey for any SB Nation
       team site from March 31, 2014 through the date of preliminary approval of the
       settlement by the Court or August 5, 2020, whichever is earlier (the “New Jersey
       Settlement Class” and collectively with the California Settlement Class, “Rule 23
       Settlement Classes”);

       4.      Plaintiffs Cheryl C. Bradley, John M. Wakefield and Maija Liisa Varda are

                                                  2
        Case 1:17-cv-01791-CRC Document 101 Filed 08/28/20 Page 3 of 4



approved as representatives of the FLSA Settlement Class;

       5.        Plaintiffs Tamryn Spruill and Jacob Sundstrom are preliminarily approved as

representatives of the California Settlement Class;

       6.        Plaintiff Patrick Reddington is preliminarily approved as representative of the

New Jersey Settlement Class;

       7.        Goldstein, Borgen, Dardarian & Ho (“GBDH”) and Jennings Sigmond, P.C.

(“JS”) are preliminarily approved as Class Counsel for the FLSA Settlement Class and the Rule

23 Settlement Classes;

       8.        RG2 Claims Administration is preliminarily approved as Settlement

Administrator;

       9.        the Settlement Administrator’s costs of claims administration are preliminarily

approved, in an amount not to exceed Fifty Thousand Dollars ($50,000.00);

       10.       the Settlement Class Notices, attached to Plaintiffs’ Motion as Exhibits 1 and 2 to

the Settlement Agreement are approved and shall be distributed to the FLSA Class and the Rule

23 Settlement Classes pursuant to the terms of the Settlement Agreement;

       11.       the following schedule for the remainder of the Final Approval Process is hereby

approved as follows:

                 a.     Defendant shall mail all required notices to State and Federal officials as

       provided under the Class Action Fairness Act of 2005, 28 U.S.C. § 1715, no later than ten

       (10) days after the date of this Order;

                 b.     no later than September 18, 2020, Defendants will provide to Class

       Counsel all contact information for the three Settlement Classes;

               c.      no later than October 12, 2020, the Settlement Administrator will mail the

       Settlement Class Notices to the Settlement Classes;
                                                   3
        Case 1:17-cv-01791-CRC Document 101 Filed 08/28/20 Page 4 of 4



               d.     the deadline for members of the Settlement Class to request exclusion

       from the Settlement Class or to post an objection to the Settlement Agreement shall be no

       later than November 26, 2020;

               e.     Class Counsel shall file their Motion for Final Approval of Class Action

       Settlement (including any requests for approval of attorneys’ fees and costs) no later than

       December 7, 2020;

        12.   the Final Approval Hearing will take place on January 7, 2021 at 10:00 AM

in Courtroom 27A.


SO ORDERED.


DATE: August 28, 2020



                                                            CHRISTOPHER R. COOPER
                                                            United States District Judge




                                                4
